Order entered April 22, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-19-01541-CV

            GREAT DIVIDE INSURANCE COMPANY, Appellant

                                        V.

                ALCUS RESHOD FORTENBERRY, Appellee

               On Appeal from the 134th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-18-06953

                                     ORDER

      Before the Court is appellant’s April 20, 2020 motion for supplemental

reporter’s record. Appellant asserts the reporter’s record that has been filed is

incomplete and requests it be supplemented with the (1) transcript of the October

24, 2018 hearing on defendant’s motion to transfer venue; (2) transcript of all

pretrial motions heard October 16, 2019, including but not limited to the motions

in limine; and (3) transcript of the September 30, 2019 hearing on defendant’s plea

to the jurisdiction. According to appellant, court reporter Vielica Dobbins reported
the October 2018 hearing, court reporter Teri Etekochay reported the October 2019

proceedings, and court reporter Tina Thompson reported the September 2019

hearing. Ms. Dobbins has begun preparing her record, and Ms. Thompson has her

record prepared. Ms. Etekochay stated to appellant that no record was made of the

“pretrial hearing on motions in limine or of voir dire proceedings,” but appellant

does not believe that is correct.

      We GRANT the motion and ORDER a supplemental reporter’s record

containing a transcript of the October 2018 hearing, September 2019 hearing, and

October 2019 hearing on pretrial motions be filed no later than May 1, 2020. If

any of those proceedings were not recorded, the respective reporter shall state so in

writing.   On our own motion, we EXTEND the deadline for the filing of

appellant’s brief to May 11, 2020.

      We DIRECT the Clerk of the Court to send a copy of this order to Ms.

Dobbins, Ms. Etekochay, Ms. Thompson, and the parties.

                                             /s/    KEN MOLBERG
                                                    JUSTICE